       Case 1:20-cv-00203 Document 11 Filed on 12/17/20 in TXSD Page 1 of 2
                                                                                                         United States District Court
                                                                                                           Southern District of Texas

                                                                                                               ENTERED
                                     UNITED STATES DISTRICT COURT                                          December 17, 2020
                                      SOUTHERN DISTRICT OF TEXAS                                            David J. Bradley, Clerk
                                        BROWNSVILLE DIVISION

STEVEN E. DEMPSEY,                                           §
                                                             §
         Plaintiff,                                          §
                                                             §
VS.                                                          §   CIVIL ACTION NO. 1:20-CV-203
                                                             §
DEUTSCHE BANK NATIONAL TRUST                                 §
COMPANY, et al.,                                             §
                                                             §
         Defendants.                                         §

                                                       ORDER

         Plaintiff Steven E. Dempsey filed his Original Petition and Request for Temporary

Restraining Order in Texas state court. (Petition, Doc. 1-1, 8) He brought suit against Defendant

Deutsche Bank National Trust Company and against Julie Martin, as substitute trustee. (Id. at

8—9) Defendant Deutsche Bank National Trust Company removed to federal court (Notice of

Removal, Doc. 1) and now moves to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6).

(Motion, Doc. 4)

         Dempsey had until November 16 to file a response in opposition to the Motion to Dismiss.

He did not. Instead, he filed a Motion to Remand (Doc. 5), which did not address the pending

Motion to Dismiss. The Court denied the Motion to Remand. (Order, Doc. 10)

         The Court considers Dempsey’s failure to file a Response to the Motion to Dismiss as an

indication that Dempsey agrees to the relief that Deutsche Bank requests. See S.D. Tex. L.R. 7.4

(“Failure to respond to a motion will be taken as a representation of no opposition.”). In addition,

Deutsche Bank presents arguments demonstrating its entitlement to dismissal of Dempsey’s

causes of action.1



1 The Court notes that this lawsuit is analogous to several that Dempsey’s counsel has filed repeatedly on behalf of
homeowners in the Southern District of Texas. Deutsche Bank presents arguments that the defendants in those lawsuits
also presented, and which this Court and others within the Southern District of Texas have accepted to dismiss causes
of action analogous to those that Dempsey pursues here. See, e.g., Garcia v. Metro. Life Ins. et al., No. 1:19-cv-113 (S.D.
1/2
      Case 1:20-cv-00203 Document 11 Filed on 12/17/20 in TXSD Page 2 of 2



        As a result, it is:

        ORDERED that Defendant Deutsche Bank National Trust Company’s Motion to Dismiss

Pursuant to Federal Rule of Civil Procedure 12(b)(6) (Doc. 4) is GRANTED; and

        ORDERED that all of Plaintiff Steven E. Dempsey’s causes of action against Defendants

Deutsche Bank National Trust Company and Julie Martin, as substitute trustee, are DISMISSED

WITH PREJUDICE.

        The Clerk of Court is directed to close this matter.

         SIGNED this 17th day of December, 2020.



                                                         ____________________________
                                                         Fernando Rodriguez, Jr.
                                                         United States District Judge




Tex. Feb. 19, 2020); Perez v. Wells Fargo USA Holdings, Inc., No. 7:19-CV-317, 2019 WL 6687704 (S.D. Tex. Dec. 6,
2019); MacDonald v. JPMorgan Chase Bank, No. 7:18-CV-289, 2019 WL 3361283 (S.D. Tex. July 25, 2019);
Tierranegra v. JPMC Specialty Mortg. LLC, No. 7:18-CV-347, 2019 WL 92190 (S.D. Tex. Jan. 2, 2019); Sandoval v.
Wilmington Sav. Fund Soc'y FSB, No. 7:18-CV-91, 2018 WL 7253972 (S.D. Tex. Dec. 10, 2018); Mena v. U.S. Bank,
N.A., No. 7:17-CV-00394, 2018 WL 4103247 (S.D. Tex. July 5, 2018); Cruz v. JPMorgan Chase Bank, N.A., No. 7:18-
CV-1, 2018 WL 689610 (S.D. Tex. Feb. 1, 2018); Gomez v. Wells Fargo Bank, N.A., No. 7:17-CV-118, 2017 WL 1650200
(S.D. Tex. May 1, 2017).
2/2
